Case 2:16-cv-05370-DSF-PLA Document 252 Filed 11/19/18 Page 1 of 4 Page ID #:3325




    1 Ekwan E. Rhow - State Bar No. 174604
         erhow@birdmarella.com
    2 Jeremy D. Matz - State Bar No. 199401
         jmatz@birdmarella.com
    3 Naeun Rim - State Bar No. 263558
         nrim@birdmarella.com
    4 Patricia H. Jun - State Bar No. 277461
         pjun@birdmarella.com
    5 Nithin Kumar- State Bar No. 300607
         nkumar@birdmarella.com
    6 BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
      DROOKS, LINCENBERG & RHOW, P.C.
    7 1875 Century Park East, 23rd Floor
      Los Angeles, California 90067-2561
    8 Telephone: (310) 201-2100
      Facsimile: (310) 201-2110
    9
      Attorneys for Claimants 36 CPS Condos
   10 (NYC) LLC; 36 CPS Residential Sales
      (NYC) Limited; 36 CPS Parking (NYC)
   11 Limited; and 36 CPS Luxury Hotel (NYC)
      Limited
   12
   13                              UNITED STATES DISTRICT COURT
   14               CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   15
   16 UNITED STATES OF AMERICA,                       CASE NO. 16-CV-5370-DSF (PLAx)
   17                     Plaintiff,                  CLAIMANTS 36 CPS CONDOS
                                                      (NYC) LLC, 36 CPS RESIDENTIAL
   18               vs.                               SALES (NYC) LIMITED, 36 CPS
                                                      PARKING (NYC) LIMITED, AND
   19 ALL RIGHT TO AND INTEREST IN                    36 CPS LUXURY HOTEL (NYC)
      SYMPHONY CP (PARK LANE) LLC,                    LIMITED’S NOTICE OF
   20 HELD OR ACQUIRED, DIRECTLY                      WITHDRAWAL OF
      OR INDIRECTLY, BY SYMPHONY                      CLAIM
   21 CP INVESTMENTS LLC AND/OR
      SYMPHONY CP INVESTMENTS                         Assigned to Hon. Dale S. Fischer
   22 HOLDINGS LLC, INCLUDING ANY
      INTEREST HELD OR SECURED BY
   23 THE REAL PROPERTY AND
      APPURTENANCES LOCATED AT 36
   24 CENTRAL PARK SOUTH, NEW
      YORK, NEW YORK, KNOWN AS
   25 THE PARK LANE HOTEL, ANY
      RIGHT TO COLLECT AND
   26 RECEIVE ANY PROFITS AND
      PROCEEDS THEREFROM, AND
   27 ANY INTEREST DERIVED FROM
      THE PROCEEDS INVESTED IN THE
   28 SYMPHONY CP (PARK LANE) LLC
        3533806.1
                                           Withdrawal of Claims
Case 2:16-cv-05370-DSF-PLA Document 252 Filed 11/19/18 Page 2 of 4 Page ID #:3326




    1 BY SYMPHONY CP INVESTMENTS
      LLC AND SYMPHONY CP (PARK
    2 LANE) LLC,
    3                     Defendant.
    4
    5 TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
    6               PLEASE TAKE NOTICE that Claimants 36 CPS Condos (NYC) LLC, 36
    7 CPS Residential Sales (NYC) Limited, 36 CPS Parking (NYC) Limited, and 36 CPS
    8 Luxury Hotel (NYC) Limited (“Claimants”) hereby withdraw the Verified Claims
    9 they filed in this action on March 24, 2017 (Dkt. 163), and on October 11, 2017
   10 (Dkt. 210), in which they asserted an interest in all rights to and interest in
   11 “Symphony CP (Park Lane) LLC,” a Delaware limited liability company, held or
   12 acquired, directly or indirectly by Symphony CP Investments LLC and/or
   13 Symphony CP Investments Holdings LLC, including but not limited to any interest
   14 held or secured by the real property and appurtenances located at 36 Central Park
   15 South, New York, New York, 10019, known as the Park Lane Hotel, any right to
   16 collect and receive any profits and proceeds therefrom, and any interest derived
   17 from the proceeds invested in the Symphony CP (Park Lane) LLC by Symphony CP
   18 Investments LLC and/or Symphony CP Investments Holdings (the “Defendant
   19 Asset”).
   20               Claimants have determined that their interests and the interests of the
   21 Defendant Asset are furthered and best served by withdrawing their claims. In
   22 doing so, Claimants make no admission of wrongdoing or liability on the part of the
   23 Claimants, nor do they concede any defenses, objections, or oppositions that have
   24 been or could have been raised in this proceeding, including but not limited to
   25 jurisdiction and venue defenses. This withdrawal is not an admission of any facts
   26 alleged in the Verified Complaint for Forfeiture In Rem or the First Amended
   27 Verified Complaint for Forfeiture In Rem.
   28               Plaintiff United States has been informed of this withdrawal and has indicated
        3533806.1
                                                         2
                                                Withdrawal of Claims
Case 2:16-cv-05370-DSF-PLA Document 252 Filed 11/19/18 Page 3 of 4 Page ID #:3327



    1 to counsel for Claimants that it has no objection to it. This withdrawal has been
    2 made on the condition and understanding that Plaintiff United States will not use or
    3 rely upon this withdrawal, or any subsequent application or motion for default or
    4 default judgment or judgment of forfeiture arising from or related to the withdrawal,
    5 in order to raise or support any legal or factual argument, including but not limited
    6 to the doctrines of issue preclusion and/or collateral estoppel, in any related
    7 forfeiture action alleging similar or related facts.
    8 Executed on 16 November 2018, at George Town, Grand Ca
    9
   10
                                                    36 CPS Condos (
   11
                                                    Name: Michael Pearson
   12                                               Title: Director of FFP (Directors)
                                                    Limited as Manager.
   13
   14
   15
        Executed on 16 November 2018, at George Town, Grand Cayman, Cayman Islands.
   16
   17
   18                                               36 C P S ~ C ) Limited
                                                    Name: Michael Pearson
   19                                               Title: Director ofFFP (Directors)
  20                                                Limited as Director.

  21
  22
        Executed on 16 November 2018, at George Town, Grand Cayman, Cayman Islands.
  23
  24
                                                    36 CPS ~L!"'-i-m-it-ed---~
  25
                                                    Name: lVIichael Pearson
  26
                                                    Title: Director ofFFP (Directors)
  27                                                Limited as Director.
  28
        3533806.1
                                                    3
                                           Withdrawal of Claims
Case 2:16-cv-05370-DSF-PLA Document 252 Filed 11/19/18 Page 4 of 4 Page ID #:3328



    1 Executed on 16 November 2018, at George Town, Grand Ca       an, Cayman Islands.
    2
    3
                                                                      es (NYC) Limited
    4
                                               Name: Michael Pearson
    5                                          Title: Director ofFFP (Directors)
                                               Limited as Director.
    6
    7

    8
        DATED: November 16, 2018        Respectfully submitted,
    9
   10                                  Ekwan E. Rhow
                                       Jeremy D. Matz
   11
                                       NaeunRim
   12                                  Patricia H. Jun
                                       Bird, Marella, Boxer, Wolpert, Nessim,
   13
                                       Drooks, Lincenberg & Rhow, P.C.
   14
   15
   16                                   By:         Isl Naeun Rim
                                                            NaeunRim
   17
                                              Attorneys for 36 CPS Condos (NYC) LLC;
   18                                         36 CPS Residential Sales (NYC) Limited;
                                              36 CPS Parking (NYC) Limited; and 36
   19
                                              CPS Luxury Hotel (NYC) Limited
   20
   21
   22
   23
   24
   25
  26
  27
  28
        3533806.1
                                               4
                                      Withdrawal of Claims
